                    Case 3:19-cv-00356-AC       Document 23    Filed 11/12/19     Page 1 of 3




      Richard K. Hansen, OSB #832231
      Email: rhansen@schwabe.com
      Jeffrey D. Hern, OSB #043138
      Email: jhern@schwabe.com
      Rebecca A. Boyette, OSB #135024
      Email: rboyette@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Avenue, Suite 1900
      Portland, OR 97204
      Telephone: 503-222-9981
      Facsimile: 503-796-2900

               Of Attorneys for Defendant
               Health Net Health Plan of Oregon, Inc.




                                   IN THE UNITED STATES DISTRICT COURT

                                          FOR THE DISTRICT OF OREGON

                                              PORTLAND DIVISION


       DWAYNE BRANDON,                                                           No. 3:19-cv-00356-AC

                                 Plaintiff,             DEFENDANT’S UNOPPOSED MOTION
                                                        TO STAY OR EXTEND CASE
               v.                                       DEADLINES DUE TO PENDING
                                                        SETTLEMENT
       HEALTH NET HEALTH PLAN OF
       OREGON, INC,

                                 Defendant.

                                         LOCAL RULE 7-1 CERTIFICATION

               Counsel for Defendant conferred with counsel for Plaintiff via telephone on

      November 12, 2019, and Plaintiff does not oppose this Motion. (See Declaration of Jeffrey D.

      Hern in Support of Defendant’s Motion to Stay or Extend Case Deadlines Due to Pending

      Settlement (“Hern Decl.”), ¶ 2.)
                                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    DEFENDANT’S UNOPPOSED MOTION TO STAY OR                                           Attorneys at Law
                                                                                              Pacwest Center
            EXTEND CASE DEADLINES DUE TO PENDING                                       1211 SW 5th Ave., Suite 1900
                                                                                            Portland, OR 97204
            SETTLEMENT                                                           Telephone: 503.222.9981 Fax: 503.796.2900
      PDX\132485\246855\RAT\26561993.1
                 Case 3:19-cv-00356-AC        Document 23        Filed 11/12/19   Page 2 of 3




                                                  MOTION

               Defendant respectfully moves the Court for an order staying all currently pending case

      management deadlines, including the deadline to file and serve objections to the Magistrate

      Judge’s proposed findings and recommendations, due to a pending settlement between the

      parties. In the alternative, Defendant respectfully requests an extension of fourteen days in

      which to file and serve its objections to the Magistrate Judge’s proposed findings and

      recommendations, if any.

               The parties reached substantial agreement about a settlement of this case per LR 41-1(a)

      via phone and email conferral between counsel on November 11, 2019. (Hern Decl., ¶ 3.)

      Defendant anticipates that the parties will consummate a final settlement within fourteen days or

      less. (Hern Decl., ¶ 4.) Accordingly, Defendant respectfully requests a modest extension to the

      currently pending case management deadlines in order to allow the parties to finalize their

      settlement agreement without incurring additional costs.

               Dated this 12th day of November, 2019.

                                                    Respectfully submitted by,

                                                    SCHWABE, WILLIAMSON & WYATT, P.C.

                                                    By: s/ Jeffrey D. Hern _______________________
                                                        Richard K. Hansen, OSB #832231
                                                        Email: rhansen@schwabe.com
                                                        Jeffrey D. Hern, OSB #043138
                                                        Email: jhern@schwabe.com
                                                        Rebecca A. Boyette, OSB #135024
                                                        Email: rboyette@schwabe.com
                                                        Facsimile: 503-796-2900

                                                          Attorneys for Defendant
                                                          Health Net Health Plan of Oregon, Inc.




                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -    DEFENDANT’S UNOPPOSED MOTION TO STAY OR                                            Attorneys at Law
                                                                                               Pacwest Center
            EXTEND CASE DEADLINES DUE TO PENDING                                        1211 SW 5th Ave., Suite 1900
                                                                                             Portland, OR 97204
            SETTLEMENT                                                            Telephone: 503.222.9981 Fax: 503.796.2900
      PDX\132485\246855\RAT\26561993.1
                 Case 3:19-cv-00356-AC          Document 23     Filed 11/12/19    Page 3 of 3




                                         CERTIFICATE OF SERVICE

               I hereby certify that on the 12th day of November, 2019, I caused to be served the

      foregoing DEFENDANT’S UNOPPOSED MOTION TO EXTEND THE DEADLINE FOR

      OBJECTIONS TO MAGISTRATE’S ORDER on the following party at the following

      address:


              Jeremy L. Bordelon                                           Hand Delivery
              Evergreen Disability Law                                     Facsimile
              465 NE 181st Avenue, Suite 500                               U.S. Mail
              Portland, OR 97230                                           Overnight Courier
              Phone: 503-888-9331                                          E-mail
              Fax: 503-836-1870                                            ECF Filing
              Email: jeremy@evergreendisability.com

                       Of Attorneys for Plaintiff




                                                    s/ Jeffrey D. Hern
                                                    Jeffrey D. Hern, OSB #043138




                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    CERTIFICATE OF SERVICE                                                             Attorneys at Law
                                                                                               Pacwest Center
                                                                                        1211 SW 5th Ave., Suite 1900
                                                                                             Portland, OR 97204
                                                                                  Telephone: 503.222.9981 Fax: 503.796.2900
      PDX\132485\246855\RAT\26561993.1
